In an negligence action to recover damages for personal injuries, medical expense and loss of services, the defendant appeals as follows: (1) from a judgment of the Supreme Court, Putnam County, entered October 27, 1961 after trial, upon a jury’s verdict of $30,000 in favor of the female plaintiff and $2,500 in favor of the male plaintiff; (2) an order of said court, entered November 17, 1961 which denied defendant’s motion to set aside the verdict and for a new trial under section 549 of the Civil Practice Act; and (3) an order, of the Supreme Court, Westchester County, dated March 8, 1962 (and entered in Putnam County on March 13, 1962), which denied defendant’s motion for a new trial on the ground of newly discovered evidence. Judgment and orders affirmed, with one bill of costs. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.